Exhibit 10(52)
AMERICAN INTERNATIONAL GROUP, INC.
2005/2006 DEFERRED COMPENSATION PROFIT PARTICIPATION PLAN
RSU AWARD AGREEMENT
          This award agreement (this “Award Agreement”) sets forth the terms and
conditions of an award (this “Award”) of restricted stock units (“RSUs”) awarded
to you pursuant to the American International Group, Inc. 2005/2006 Deferred
Compensation Profit Participation Plan (the “DCPPP”) and issued to you under the
American International Group, Inc. Amended and Restated 2002 Stock Incentive
Plan (the “SIP”).
          1. The SIP. This Award is made pursuant to the SIP, the terms of which
are incorporated in this Award Agreement. Capitalized terms used in this Award
Agreement that are not defined in this Award Agreement, or in the attached
Glossary of Terms, have the meanings as used or defined in the SIP.
          2. Award. The number of RSUs subject to this Award is set forth at the
end of this Award Agreement. Each RSU constitutes an unfunded and unsecured
promise of AIG to deliver (or cause to be delivered) to you, subject to the
terms of this Award Agreement, one share of Common Stock (the “Share” or the
“Shares” as the context requires) (or cash equal to the Fair Market Value
thereof) on the Scheduled Vesting Date as provided herein. Until such delivery,
you have only the rights of a general unsecured creditor, and no rights as a
shareholder, of AIG. THIS AWARD IS SUBJECT TO ALL TERMS, CONDITIONS AND
PROVISIONS OF THE DCPPP, THE SIP AND THIS AWARD AGREEMENT, INCLUDING, WITHOUT
LIMITATION, THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET FORTH IN
PARAGRAPH 15.
          3. Vesting and Payout.
          (a) Vesting. Except as provided in this Paragraph 3 and in Paragraphs
4 and 6, you shall become vested in the RSUs on [May 1, 2009 / May 1, 2010 /
March 1, 2012] (the “Scheduled Vesting Date”). Unless the Committee determines
otherwise, and except as provided in Paragraph 6, if your employment terminates
for any reason prior to the Scheduled Vesting Date, your rights in respect of
all of your unvested RSUs shall be forfeited and terminate, and no Shares (or
cash) shall be paid in respect of such RSUs.
          (b) Payout. Except as provided in this Paragraph 3 and in Paragraphs
4, 6, 8 and 9, the Shares underlying the vested RSUs shall be paid promptly
after the Scheduled Vesting Date, but no later than the end of the calendar year
in which such Scheduled Vesting Date falls. The Company may, at its option and
subject to the DCPPP and the SIP, deliver cash in lieu of all or any portion of
the Shares otherwise payable on the Scheduled Vesting Date. Such cash payment
shall equal the product of the number of Shares to be delivered on the Scheduled
Vesting Date and the Fair Market Value of one Share of Common Stock on the
Scheduled Vesting Date. You shall be deemed the beneficial owner of the Shares
at the close of business on the Scheduled Vesting Date and shall be entitled to
any dividend or distribution that has not already been made with respect to such
Shares if the record date for such dividend or distribution is after the close
of business on the Scheduled Vesting Date. Notwithstanding the foregoing, if the
Scheduled Vesting Date occurs at

 



--------------------------------------------------------------------------------



 



a time you are considered by AIG to be one of its “covered employees” within the
meaning of Section 162(m) of the Code, then, unless the Committee determines
otherwise, payout of the Shares (or cash) may be deferred by the Company under
the circumstances described in Section 409A until the earliest date that the
Company reasonably anticipates that the deduction or payment will not be limited
or eliminated.
          (c) Death. Notwithstanding any other provision of this Award
Agreement, if you die prior to the Scheduled Vesting Date, and provided your
rights in respect of your RSUs have not yet terminated, the Shares (or cash in
lieu of all or any part thereof) corresponding to your outstanding RSUs shall be
paid to the representative of your estate promptly after your death (but no
later than 90 days after your death).
          (d) Delay of Payment. The Committee may, in its sole discretion,
determine to defer payment of the RSUs or permit you to elect to defer payment
of the RSUs, in each case in a manner that conforms to the requirements of
Section 409A(a)(4) of the Code.
          4. Termination of RSUs; Non-Payment of Shares.
          (a) Termination on Separation from Service. Unless the Committee
determines otherwise, and except as provided in Paragraphs 3(c) and 6, your
rights in respect of your outstanding RSUs shall immediately terminate, and no
Shares (or cash) shall be paid in respect of such unvested RSUs, if at any time
prior to the Scheduled Vesting Date your employment with the Company terminates
for any reason, or you are otherwise no longer actively employed by the Company.
          (b) Termination on Other Events. Unless the Committee determines
otherwise, and except as provided in Paragraph 6, your rights in respect of all
of your RSUs (whether or not vested) shall immediately terminate, and no Shares
(or cash) shall be paid in respect of such RSUs, if at any time prior to the
Scheduled Vesting Date:
     (i) you attempt to have any dispute under this Award Agreement, the DCPPP
or the SIP resolved in any manner that is not provided for by Paragraph 15;
     (ii) any event that constitutes Cause has occurred;
     (iii) you in any manner, directly or indirectly, (A) Solicit any Client to
transact business with a Competitive Enterprise or to reduce or refrain from
doing any business with the Company or (B) interfere with or damage (or attempt
to interfere with or damage) any relationship between the Company and any such
Client or (C) Solicit any person who is an employee of the Company to resign
from the Company or to apply for or accept employment with any Competitive
Enterprise; or
     (iv) you fail to certify to AIG, in accordance with procedures established
by the Committee, with respect to the Scheduled Vesting Date that you have
complied, or the Committee determines that you have failed as of the Scheduled
Vesting Date to comply, with all of the terms and conditions of this Award
Agreement. By accepting the delivery of Shares (or cash) under this Award
Agreement, you shall be deemed to have represented and certified at such time
that you have complied with all the terms and conditions of this Award
Agreement.

 



--------------------------------------------------------------------------------



 



          (c) Termination on Failure to Certify. Unless the Committee determines
otherwise, if the Scheduled Vesting Date in respect of any of your outstanding
RSUs occurs, and Shares (or cash) with respect to such outstanding RSUs would be
payable under the terms and conditions of this Award Agreement, except that you
have not complied with the conditions or your obligations under
Paragraph 4(b)(iv), all of your rights with respect to your outstanding RSUs
shall terminate no later than the Scheduled Vesting Date for such Shares.
          5. Repayment. If, following the delivery of Shares (or cash), the
Committee determines that all terms and conditions of this Award Agreement in
respect of such delivery were not satisfied, the Company shall be entitled to
receive, and you shall be obligated to pay the Company immediately upon demand
therefor, the Fair Market Value of the Shares (determined as of the Scheduled
Vesting Date) and the amount of cash (to the extent that any cash was delivered
in lieu of Shares) delivered with respect to the Scheduled Vesting Date, without
reduction for any Shares (or cash) applied to satisfy withholding tax or other
obligations in respect of such Shares (or cash).
          6. Disability and Retirement.
          (a) Notwithstanding any other provision of this Award Agreement, but
subject to Paragraph 6(b), if you become subject to Disability or terminate
Employment by means of retirement at or after age 65 (“Retire”), the condition
set forth in Paragraph 4(a) shall be waived with respect to your then
outstanding unvested RSUs (as a result of which any such then unvested
outstanding RSUs shall vest and the Shares (or cash) corresponding to your
outstanding RSUs shall be paid to you promptly after the date you become subject
to Disability or Retire, but no later than 90 days thereafter (if you become
subject to Disability) or the end of the calendar year in which such date falls
(if you Retire), as applicable, but all other conditions of this Award Agreement
shall continue to apply.
          (b) Without limiting the application of Paragraph 4(b) or
Paragraph 4(c), your rights in respect of any outstanding RSUs that become
vested solely by reason of Paragraph 6(a) immediately shall terminate, and no
Shares (or cash) shall be paid in respect of such outstanding RSUs if, following
your becoming subject to Disability or Retiring and prior to the delivery of
Shares (or cash) in respect of such outstanding RSUs, you (i) form, or acquire a
5% or greater equity ownership, voting or profit participation interest in, any
Competitive Enterprise or (ii) associate in any capacity (including, but not
limited to, association as an officer, employee, partner, director, consultant,
agent or advisor) with any Competitive Enterprise.
          7. Non-transferability. Except as otherwise may be provided by the
Committee, the limitations set forth in Section 9 of the DCPPP shall apply. Any
assignment in violation of the provisions of this Paragraph 7 shall be null and
void.
          8. Withholding, Consents and Legends.
          (a) The delivery of Shares is conditioned on your satisfaction of any
applicable withholding taxes (in accordance with Section 3.2 of the SIP).
          (b) Your rights in respect of your RSUs are conditioned on the receipt
to the full satisfaction of the Committee of any required consents (as defined
in Section 10 of the DCPPP) that the Committee may determine to be necessary or
advisable (including, without limitation, your consenting to deductions from
your wages, or

 



--------------------------------------------------------------------------------



 



another arrangement satisfactory to the Committee, to reimburse the Company for
advances made on your behalf to satisfy withholding and other tax obligations in
connection with this Award); provided that if such Consent has not been so
effected or obtained as of the latest date provided by this Award Agreement for
the delivery of Shares (or cash) in respect of any RSUs and further delay of
delivery is not permitted in accordance with the requirements of Section 409A,
such RSUs will be forfeited and terminate notwithstanding any prior vesting.
          (c) AIG may affix to Certificates representing Shares issued pursuant
to this Award Agreement any legend that the Committee determines to be necessary
or advisable (including to reflect any restrictions to which you may be subject
under a separate agreement with AIG). AIG may advise the transfer agent to place
a stop transfer order against any legended Shares.
          9. Section 409A.
          (a) RSUs awarded under this Award Agreement are intended to be
“deferred compensation” subject to Section 409A, this Award Agreement is
intended to, and shall be interpreted, administered and construed to, comply
with Section 409A with respect to the RSUs. The Committee shall have full
authority to give effect to the intent of this Paragraph 9(a). To the extent
necessary to give effect to this intent, in the case of any conflict or
potential inconsistency between the provisions of this Award Agreement and the
provisions of the DCPPP or the SIP, the DCPPP or the SIP, as applicable, shall
govern.
          (b) Without limiting the generality of Paragraph 9(a), references to
the termination of your Employment with respect to the RSUs shall mean your
separation from service with the Company within the meaning of Section 409A.
          (c) Any payment to be made under the RSUs in connection with
termination of your Employment (and any other payment under the Plan) that would
be subject to the limitations in Section 409A(a)(2)(b) of the Code shall be
delayed until six months after termination of your Employment (or earlier death)
in accordance with the requirements of Section 409A.
          (d) Each payment under the RSUs shall be treated as a separate payment
for purposes of Section 409A.
          10. No Rights to Continued Employment. Nothing in this Award
Agreement, the DCPPP or the SIP shall be construed as giving you any right to
continued employment by the Company or affect any right that the Company may
have to terminate or alter the terms and conditions of your employment.
          11. Successors and Assigns of AIG. The terms and conditions of this
Award Agreement shall be binding upon, and shall inure to the benefit of, AIG
and its successor entities (as defined in Section 3.6 of the SIP.)
          12. Committee Discretion. Subject to paragraph 13, the Committee shall
have full discretion with respect to any actions to be taken or determinations
to be made in connection with this Award Agreement (including, without
limitation, whether you have become subject to Disability), and its
determinations shall be final, binding and conclusive.

 



--------------------------------------------------------------------------------



 



          13. Amendment. The Committee reserves the right at any time and in any
manner to amend the terms and conditions set forth in this Award Agreement and
the DCPPP, including in a manner adverse to your rights; provided that,
notwithstanding the foregoing, the Committee may not accelerate or postpone the
payout of Shares (or cash in lieu of all or any part thereof) pursuant to this
Award Agreement to occur at a time other than the time otherwise provided for in
this Award Agreement.
          14. Adjustment. Subject to Paragraph 9(a), in the event of a
recapitalization, stock split, stock dividend, combination or exchange of
shares, merger, consolidation, rights offering, separation, reorganization or
liquidation, or any other change in the corporate structure or the Shares,
subsequent to the date of the Date of Grant, the Committee or the Board shall
make such equitable adjustments, designed to protect dilution or enlargement of
rights, as it may deem appropriate, in the number and kind of Shares covered by
the RSUs subject to this Award Agreement. In addition, the Committee shall have
the authority (but will not be required) to adjust outstanding RSUs for any
restatements of the Company’s financial statements.
          15. Arbitration; Choice of Forum.
          (a) Any dispute, controversy or claim between the Company and you,
arising out of or relating to or concerning the SIP or this Award Agreement,
shall be finally settled by arbitration in New York City before, and in
accordance with the rules then obtaining of, the New York Stock Exchange, Inc.
(the “NYSE”) or, if the NYSE declines to arbitrate the matter (or if the matter
otherwise is not arbitrable by it), the American Arbitration Association (the
“AAA”) in accordance with the commercial arbitration rules of the AAA. Prior to
arbitration, all claims maintained by you must first be submitted to the
Committee in accordance with claims procedures determined by the Committee. This
Paragraph is subject to the provisions of Paragraphs 15(b) and (c) below.
          (b) THE COMPANY AND YOU HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN THE CITY OF NEW YORK OVER
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO OR CONCERNING THE
SIP OR THIS AWARD AGREEMENT THAT IS NOT OTHERWISE ARBITRATED OR RESOLVED
ACCORDING TO PARAGRAPH 15(a) OF THIS AWARD AGREEMENT. This includes any suit,
action or proceeding to compel arbitration or to enforce an arbitration award.
The Company and you acknowledge that the forum designated by this Paragraph
15(b) has a reasonable relation to the SIP, this Award Agreement, and to your
relationship with the Company. Notwithstanding the foregoing, nothing herein
shall preclude the Company from bringing any action or proceeding in any other
court for the purpose of enforcing the provisions of this Paragraph 15.
          (c) The agreement by you and the Company as to forum is independent of
the law that may be applied in the action, and you and the Company agree to such
forum even if the forum may under applicable law choose to apply non-forum law.
You and the Company hereby waive, to the fullest extent permitted by applicable
law, any objection which you or the Company now or hereafter may have to
personal jurisdiction or to the laying of venue of any such suit, action or
proceeding in any court referred to in Paragraph 15(b). You and the Company
undertake not to commence any action, suit or proceeding arising out of or
relating to or concerning

 



--------------------------------------------------------------------------------



 



this Award Agreement in any forum other than a forum described in this
Paragraph 15. You and (subject to the last sentence of Paragraph 15(a)) the
Company agree that, to the fullest extent permitted by applicable law, a final
and non-appealable judgment in any such suit, action or proceeding in any such
court shall be conclusive and binding upon you and the Company.
          (d) You irrevocably appoint the Secretary of AIG as your agent for
service of process in connection with any action, suit or proceeding arising out
of or relating to or concerning the DCPPP or this Award Agreement which is not
arbitrated pursuant to the provisions of Paragraph 15(a), who shall promptly
advise you of any such service of process.
          (e) You hereby agree to keep confidential the existence of, and any
information concerning any grant made under the DCPPP and any dispute,
controversy or claim relating to the DCPPP or this Award Agreement, except that
you may disclose information concerning such dispute or claim to the arbitrator
or court that is considering such dispute or to your legal counsel (provided
that such counsel agrees not to disclose any such information other than as
necessary to the prosecution or defense of the dispute).
          (f) You recognize and agree that prior to the grant of this Award you
have no right to any benefits hereunder. Accordingly, in consideration of the
receipt of this Award, you expressly waive any right to contest the amount of
this Award, terms of this Award Agreement and the DCPPP, any determination,
action or omission hereunder or under the SIP by the Committee, AIG or the
Board, or any amendment to the DCPPP or this Award Agreement and you expressly
waive any claim related in any way to the Award including any claim based on any
promissory estoppel or other theory in connection with this Award and your
employment with the Company.
          16. Governing Law. THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS.
          17. Headings. The headings in this Award Agreement are for the purpose
of convenience only and are not intended to define or limit the construction of
the provisions hereof.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, AMERICAN INTERNATIONAL GROUP, INC. has caused this
Award Agreement to be duly executed and delivered as of the Date of Grant.

                  AMERICAN INTERNATIONAL GROUP, INC.    
 
           
 
  By        
 
     
 
Name:    
 
      Title:    
 
           
 
  By        
 
     
 
Name:    
 
      Title:    

Recipient:
Number of RSUs:
Date of Grant:
Scheduled Vesting Date:

 



--------------------------------------------------------------------------------



 



Glossary of Terms
Solely for purposes of this award of RSUs, the following terms shall have the
meanings set forth below. Capitalized terms not defined in this Glossary of
Terms shall have the meanings as used or defined in the applicable Award
Agreement or the SIP.
     “Cause” means (i) your conviction, whether following trial or by plea of
guilty or nolo contendere (or similar plea), in a criminal proceeding (A) on a
misdemeanor charge involving fraud, false statements or misleading omissions,
wrongful taking, embezzlement, bribery, forgery, counterfeiting or extortion, or
(B) on a felony charge or (C) on an equivalent charge to those in clauses
(A) and (B) in jurisdictions which do not use those designations; (ii) your
engaging in any conduct which constitutes an employment disqualification under
applicable law (including statutory disqualification as defined under the
Exchange Act); (iii) your failure to perform your duties to the Company;
(iv) your violation of any securities or commodities laws, any rules or
regulations issued pursuant to such laws, or the rules and regulations of any
securities or commodities exchange or association of which AIG or any of its
subsidiaries or affiliates is a member; (v) your violation of any Company policy
concerning hedging or confidential or proprietary information, or your material
violation of any other Company policy as in effect from time to time; (vi) your
engaging in any act or making any statement which impairs, impugns, denigrates,
disparages or negatively reflects upon the name, reputation or business
interests of the Company; or (vii) your engaging in any conduct detrimental to
the Company. The determination as to whether “Cause” has occurred shall be made
by the Committee in its sole discretion. The Committee shall also have the
authority in its sole discretion to waive the consequences under the DCPPP, the
SIP or any Award Agreement of the existence or occurrence of any of the events,
acts or omissions constituting “Cause.”
     “Client” means any client or prospective client of the Company to whom you
provided services, or for whom you transacted business, or whose identity became
known to you in connection with your relationship with or employment by the
Company.
     “Competitive Enterprise” means a business enterprise that (i) engages in
any activity, or (ii) owns or controls a significant interest in any entity that
engages in any activity, that, in either case, competes anywhere with any
activity in which the Company is engaged. The activities covered by the previous
sentence include, without limitation, all insurance and re-insurance and
insurance and re-insurance-related activities, asset management, financial
product activities (including, without limitation, derivative activities) and
financial services in the United States and abroad.
     “Disability” means a period of medically determined physical or mental
impairment that is expected to result in death or last for a period of not less
than 36 months during which you qualify for income replacement benefits under
the Company’s long-term disability plan for at least six months, or, if you do
not participate in such a plan, a period of disability during which you are
unable to engage in any substantial gainful activity by reason of any medically
determined physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
36 months.

 



--------------------------------------------------------------------------------



 



     “Section 409A” means Section 409A of the Internal Revenue Code, including
any amendments or successor provisions to that section, and any regulations and
other administrative guidance thereunder, in each case as they may be from time
to time amended or interpreted through further administrative guidance.
     “Solicit” means any direct or indirect communication of any kind
whatsoever, regardless of by whom initiated, inviting, advising, encouraging or
requesting any person or entity, in any manner, to take or refrain from taking
any action.

 